Exhibit 99 FOR IMMEDIATE RELEASE Contacts:Ewen Cameron, President & CEO ecameron@teltronics.com 941.753.5000 IDEAS THAT COMMUNICATE 941-753-5000 941-751-7724 (Fax) 2150 Whitfield Industrial Way Sarasota, FL 34243-4046 Teltronics Announces Third Quarter Results SARASOTA, Florida, November 14, 2007 – Teltronics, Inc. (OTCBB: TELT)today announced its financial results for the three months and nine months ended September 30, 2007. Sales for the three months ended September 30, 2007 were $11.7 million, as compared to $12.2 million reported for the same period in 2006.Sales for the nine months ended September 30, 2007 were $29.4 million, as compared to $34.0 million for the same period in 2006.Gross profit margin for the three months ended September 30, 2007 was 38.5% as compared to 40.0% for the same period in 2006.Gross profit margin for the nine months ended September 30, 2007 was 37.4%, as compared to 40.7% for the same period in 2006. Operating expenses for the three months ended September 30, 2007 were $3.8 million, as compared to $3.9 million for the same period in 2006.Operating expenses for the nine months ended September 30, 2007 were $11.6 million, as compared to $12.1 million for the same period in 2006. Net income for the three months ended September 30, 2007 was $310,000 or $0.01 per fully diluted share, as compared to $495,000 million or $0.04 per fully diluted share, for the same period in 2006.Net loss for the nine months ended September 30, 2007 was $2.26 million or $(0.34) per fully diluted share, as compared to a net income of $690,000 or $0.02 per fully diluted share, for the same period in 2006. - more - 1 Net income available to common shareholders for the three months ended September 30, 2007 was $47,000, as compared to $332,000 for the same period in 2006.Net loss available to common shareholders for the nine months ended September 30, 2007 was $2.95 million as compared to a net income available to common shareholders $201,000 for the same period in 2006. “During the third quarter we started to see some of the sales timing issues of the first half turnaround,” said Ewen Cameron, Teltronics’ President and CEO.“While this trend is expected to continue in the fourth quarter, we believe that some of our expected 2007 revenue will roll into 2008.” About Teltronics: Teltronics, Inc. is a leading global provider of communications solutions and services that help businesses excel. The Company manufactures telephone switching systems and software for small-to-large size businesses and government facilities.Teltronics’ Enhanced 911 solutions provide lifesaving information to public safety communications centers.Teltronics offers a full suite of ContactCenter solutions - software, services and support – to help their clients satisfy customer interactions.
